                     Case 5:14-cv-00650-F Document 411 Filed 02/24/20 Page 1 of 2



                                                     CIVIL TRIAL

CASE NO.       CIV-14-650       -F CIVIL                                                  DATE        2-24-2020
STYLE            Hetronic International, Inc.              v.       Hetronic Germany GmbH, et al.

PROCEEDINGS:           FURTHER JURY TRIAL
COMMENCED          9:00               ENDED       12:05
                                                                     TOTAL TIME:      6   Hrs.   50       Mins.
COMMENCED          1:15               ENDED        5:00
JUDGE Stephen P. Friot                DEPUTY CLERK Lori Gray                   REPORTER TRACY THOMPSON
PLF COUNSEL               Sam Fulkerson, Debbie Berman, Wade Thomson
DFT COUNSEL               Geren Steiner, Anton Rupert

ENTER:

Plf continues case in chief with testimony of witnesses.
Plf's exhibits admitted: 506, 42, 43, 44, 61, 62, 63, 5, 19, 20, 22, 27-30, 36, 39.
Dft's exhibits admitted: 217.
Court adjourns to 2-25-2020 at 9:00 AM.
                  Case 5:14-cv-00650-F Document 411 Filed 02/24/20 Page 2 of 2



CASE NO. CIV-14-650-F      DEPUTY Lori Gray   JUDGE Stephen P. Friot   DATE   2-24-2020



      WITNESSES FOR PLAINTIFF                             WITNESSES FOR DEFENDANT


1.      Albert Fuchs (video depo), cont’d.          1.

2.      Max Heckl (video depo)                      2.

3.      Dieter Rotors (video depo)                  3.
